

Exhibit 10.1
AMENDMENT NO. 4
Dated as of February 26, 2016
to
CREDIT AGREEMENT
Dated as of September 12, 2014
THIS AMENDMENT NO. 4 (“Amendment”) is made as of February 26, 2016 and shall,
upon satisfaction of the conditions precedent set forth in Section 2 below be
effective as of the date hereof (the “Amendment No. 4 Effective Date”) by and
among AmTrust Financial Services, Inc., a Delaware corporation (the “Borrower”),
the financial institutions listed on the signature pages hereof and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), under
that certain Credit Agreement dated as of September 12, 2014, by and among the
Borrower, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.
WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to make certain modifications to the Credit
Agreement;
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to Credit Agreement. Effective as of the Amendment No. 4 Effective
Date but subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Credit Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement is amended to (i) delete the
definition of “Consolidated Surplus” appearing therein in its entirety and (ii)
insert the following new definitions therein in the appropriate alphabetical
order and, where applicable, replace the corresponding previously existing
definitions as follows:
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Permitted Qualifying Subordinated Indebtedness” means (a) unsecured
Indebtedness of the Borrower; provided that (i) both immediately prior to and
after giving effect (including pro forma effect) thereto, (x) no Default or
Event of Default






--------------------------------------------------------------------------------



shall exist or result therefrom and (y) the Borrower shall be in compliance with
all of the covenants set forth in Section 6.14, (ii) such Indebtedness matures
after, and does not require any scheduled amortization or other scheduled
payments of principal prior to, the date that is 367 days after the Maturity
Date, (iii) such Indebtedness is not guaranteed by any Subsidiary of the
Borrower other than in compliance with clause (b) below and (iv) such
Indebtedness shall be expressly subordinated to the Obligations on terms
reasonably acceptable to the Administrative Agent and (b) guarantees by any
Subsidiary of the Indebtedness described in clause (a), provided such guarantees
are expressly subordinated to the Obligations on terms reasonably acceptable to
the Administrative Agent.
“TOPS Trust” means a trust sponsored by the Borrower or acquired, directly or
indirectly, by the Borrower or one of its Subsidiaries, in each case created for
the sole purpose of issuing such trust’s trust preferred and common securities
in connection with the issuance of Junior Subordinated Debentures and which is
not part of the Borrower’s consolidated group of entities in accordance with
GAAP.
(b)    The definition of “Permitted Acquisition” appearing in Section 1.01 of
the Credit Agreement is amended by deleting clauses (v) and (vi) thereof and
inserting new clauses (v) and (vi) as follows:
“(v)    [intentionally omitted];
(vi)    the Person or business to be acquired shall be, or shall be engaged in,
a business of the type that the Borrower and its Subsidiaries are permitted to
be engaged in under Section 6.10 and the property to be acquired is to be used
in a business of the type that the Borrower and its Subsidiaries are permitted
to be engaged in under Section 6.10;”
(c)    The definition of “Permitted Acquisition” appearing in Section 1.01 of
the Credit Agreement is further amended to delete the reference to
“$150,000,000” appearing in clause (ix) thereof and replace it with a reference
to “$300,000,000”.
(d)    The definition of “Permitted Non-Recourse Secured Debt” appearing in
Section 1.01 of the Credit Agreement is amended to delete the reference to
“Permitted Investments” appearing therein and replace it with a reference to
“Eligible Investments”.
(e)    Section 2.20 of the Credit Agreement is amended to delete the reference
to “Section 6.12” appearing therein and replace it with a reference to “Section
6.14”.
(f)    Section 6.01(n) of the Credit Agreement is restated in its entirety as
follows:
“(n)    Indebtedness (i) of any Regulated Insurance Company incurred or issued
in the ordinary course of its business or in securing insurance-related
obligations (that do not constitute Indebtedness) of such Regulated Insurance
Subsidiary and letters of credit, bank guarantees, surety bonds or similar
instruments issued for the account of any Regulated Insurance Subsidiary in the
ordinary course of its business or in securing insurance-related obligations
(that do not constitute Indebtedness) of such Regulated Insurance Subsidiary or
required by law to satisfy regulatory requirements, and (ii) in respect of any
letter of credit, bank guarantees, surety and appeal bonds, or performance bonds
or other obligations of a



2

--------------------------------------------------------------------------------



like nature arising in the ordinary course of business and not for capital
raising purposes and issued for the account of any Subsidiary that is not a
Regulated Insurance Subsidiary;”
(g)    Section 6.01(p) of the Credit Agreement is amended to delete the
reference to “shall not exceed $150,000,000” appearing therein and replace it
with a reference to “shall not exceed 7.5% of Consolidated Net Worth (determined
as of the last day of the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or Section
5.01(b))”.
(h)    Section 6.01(q) of the Credit Agreement is amended to delete the
reference to “shall not exceed $150,000,000” appearing therein and replace it
with a reference to “shall not exceed 7.5% of Consolidated Net Worth (determined
as of the last day of the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or Section
5.01(b))”.
(i)    Section 6.01(r) of the Credit Agreement is amended to delete the
reference to “amount not exceeding $75,000,000” appearing therein and replace it
with a reference to “amount not exceeding $200,000,000”.
(j)    Section 6.01(t) of the Credit Agreement is amended to delete the
reference to “in an aggregate principal amount not exceeding £300,000,000 at any
time outstanding” appearing therein in its entirety.
(k)    Section 6.02(h) of the Credit Agreement is amended to (1) delete the
“and” at the end of clause (iv) thereof, (2) replace the comma at the end of
clause (iii) thereof with “and” and (3) delete clause (v) thereof.
(l)    Section 6.02(j) of the Credit Agreement is amended to delete the second
reference to “Indebtedness permitted under Section 6.01(t)” appearing therein
and replace it with “such Indebtedness”.
(m)    Section 6.02 of the Credit Agreement is amended to (1) delete the “and”
at the end of clause (k) thereof, (2) replace the period at the end of clause
(l) thereof with “; and” and (3) insert a new clause (m) therein as follows:
“(m)    any Lien upon any property or asset of the Borrower or any Subsidiary if
the aggregate amount of all Indebtedness then outstanding secured by such Lien
and all other Liens permitted pursuant to this clause (m) does not exceed
$200,000,000.”
(n)    Section 6.04(p) of the Credit Agreement is amended to delete the
reference to “does not exceed $50,000,000” appearing therein and replace it with
a reference to “does not exceed 3.0% of Consolidated Total Assets (determined as
of the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or Section 5.01(b))”.
(o)    Section 6.14(d) of the Credit Agreement is amended, effective as of
December 31, 2015, to delete the reference to “(x) any of its existing or future
U.S. Regulated Insurance Companies, in each case as determined as of the end of
each fiscal year, commencing with the fiscal year ending December 31, 2014, to
be less than 150.0% of the applicable “Company Action level RBC” (within the
meaning of the Insurance Model Act) on an individual basis for each such
Regulated Insurance Company and (y)” appearing therein in its entirety.



3

--------------------------------------------------------------------------------



(p)    Section 6.14(e) of the Credit Agreement is restated in its entirety as
follows:
“(e)    [Intentionally Omitted].”
2.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrower, the
Required Lenders and the Administrative Agent, (ii) for the account of each
Lender party hereto that delivers its executed signature page to this Amendment
by no later than the date and time specified by the Administrative Agent, an
amendment fee in an amount equal to $6,500 and (iii) payment and/or
reimbursement of the Administrative Agent’s and its affiliates’ fees and
expenses (including, to the extent invoiced, the reasonable fees and expenses of
counsel for the Administrative Agent) in connection with this Amendment.
3.    Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as amended hereby constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)    As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct as of the date hereof.
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)    Except with respect to the subject matter hereof and as set forth herein,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement, the
Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.
(d)    This Amendment shall be a Loan Document.
5.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.



4

--------------------------------------------------------------------------------



6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
[Signature Pages Follow]



5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


AMTRUST FINANCIAL SERVICES, INC.,
as the Borrower




By: /s/ Harry Schlachter                
Name: Harry Schlachter
Title: Senior Vice President, Treasurer




JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as Issuing Bank and as Administrative Agent




By: /s/ Hector J. Varona                
Name: Hector J. Varona
Title: Executive Director




KEYBANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ James Cribbet                
Name: James Cribbet
Title: Senior Vice President




SUNTRUST BANK,
as a Lender




By: /s/ Doug Kennedy                
Name: Doug Kennedy
Title: Vice President





Signature Page to Amendment No. 4 to
Credit Agreement dated as of September 12, 2014
AmTrust Financial Services, Inc.



--------------------------------------------------------------------------------



LLOYDS BANK PLC,
as a Lender




By: /s/ Erin Doherty                
Name: Erin Doherty - D006
Title: Assistant Vice President


By: /s/ Daven Popat                
Name: Daven Popat - P003
Title: Senior Vice President




ASSOCIATED BANK, NATIONAL ASSOCIATION
as a Lender




By: /s/ Edward J. Chidiac            
Name: Edward J. Chidiac
Title: Senior Vice President




MORGAN STANLEY BANK, N.A., as a Lender




By: /s/ Harry Comninellis            
Name: Harry Comninellis
Title: Authorized Signatory




THE PRIVATEBANK AND TRUST COMPANY, as a Lender




By: /s/ Andrew C. Haak                
Name: Andrew C. Haak
Title: Managing Director



Signature Page to Amendment No. 4 to
Credit Agreement dated as of September 12, 2014
AmTrust Financial Services, Inc.

